On petition for rehearing the appellee insists that this case should be dismissed because Charles M. Pool, purchaser at the foreclosure sale, was not made a party to the appeal and cites the case of Gifford v. Plummer et al., 73 Fla. 1065, 75 So. 536, in which it was held:
"The purchaser at a Master's sale, to whom a deed has been executed, and which sale has been confirmed, is a necessary party to any proceedings instituted to set aside or vacate the order of confirmation."
This is a judicial rule which will be adhered to when timely motion is made bringing the necessary facts to the attention of the Court. The rule is to prevent multiplicity of appeals and to avoid determining litigation by piecemeal. The rule is not jurisdictional, however, and when the Court has had a case presented on the merits and the case shall have been finally disposed of before the contention in regard to a lack of proper parties is raised by proper motion the Court is not bound to apply the rule stated in Gifford v. Plummer, et al., supra, but may allow its judgment to stand as for or against those parties who are properly before the Court and whose interests have been adjudicated.
The motion for re-hearing is denied.
All concur. *Page 291